Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 and 25 in the reply filed on 5/5/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   	Claim 2 recites wherein the native drilling cuttings are separated from the drilling fluid; however, independent claim 1, upon which claim 2 depends, already recites wherein the native drilling cuttings are separated from the drilling fluid. As such, claim 2 fails to further limit the subject matter upon which the claim depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 	Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claims 6-9 recite the limitation “conventional proppants.” The term “conventional” is indefinite in that it is unclear as to what exactly qualifies as “conventional” since what is considered “conventional” at one point in time might not be considered “conventional” at another. For purposes of examination, the term “conventional proppants” will be considered as if “conventional” were removed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Malachosky et al. (US 2016/0194555). 	With respect to independent claim 1, Malachosky discloses a method of forming a slurry for a hydrofracturing process in a well, the method comprising: 	obtaining native drilling cuttings that have been separated from a drilling fluid ([0006], [0024], and Fig. 3); and 	adding the native drilling cuttings to the slurry for the hydrofracturing process in the well ([0003], [0004], [0021]-[0024] and Figs. 1-3). 	With respect to depending claim 2, Malachosky discloses further comprising separating the native drilling cuttings from the drilling fluid ([0006], [0024], and Fig. 3). 	With respect to depending claim 3, Malachosky discloses further comprising removing hydrocarbons and residual fluids from the native drilling cuttings ([0006], [0024], and Fig. 3). 	With respect to depending claim 4, Malachosky discloses wherein the native drilling cuttings are added to the slurry without grinding, chemical treatment, or coating of the native drilling cuttings ([0003], [0004], [0021]-[0024] and Figs. 1-3). 	With respect to depending claim 5, Malachosky discloses wherein the native drilling cuttings are dried prior to being added to the slurry ([0006], [0021]-[0025], and Fig. 3). 	With respect to depending claim 6, Malachosky discloses wherein the slurry comprises a hydrofracturing fluid and proppant ([0003], [0004], [0021]-[0024] and Figs. 1-3).	With respect to depending claim 25, Malachosky discloses wherein the well is one of  a production well, an injector well, and an exploratory well ([0003], [0020]-[0024], and Figs. 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Malachosky et al. (US 2016/0194555- cited above). 	With respect to depending claim 7, which is dependent upon claim 6, Malachosky discloses a hydrofracturing slurry comprising proppant, at least some of which are manufactured from drilling cuttings ([0003], [0004], [0021]-[0024] and Figs. 1-3). However, Malachosky fails to expressly recite a ratio of drilling cuttings to proppant. Inasmuch as Malachosky discloses wherein drilling cuttings are manufactured into proppant and wherein the proppant is employed in a hydrofracturing slurry, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the amounts (i.e., ratio) as claimed since it amounts to nothing more than routine optimization of quantities of manufactured proppant and drill cuttings, as it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
 	With respect to depending claims 8 and 9, which are dependent upon claim 6, Malachosky discloses a hydrofracturing slurry comprising proppant, at least some of which are manufactured from drilling cuttings ([0003], [0004], [0021]-[0024] and Figs. 1-3). However, Malachosky fails to expressly recite the order in which the hydrofracturing fluid, drilling cuttings, and proppant are mixed. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider mixing the components in the different orders claimed since it amounts to nothing more than choosing from a finite number of possible and predictable solutions, as it has been taught "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397 	With respect to depending claims 10-12, Malachosky discloses wherein drilling cuttings are separated from a drilling fluid and further, wherein the drilling cuttings are dried (i.e., fluid is removed) ([0006], [0024], and Fig. 3). Although silent to wherein the drilling cuttings have a base fluid content in the amounts instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a base fluid content as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
 	With respect to depending claims 13 and 14, Malachosky discloses wherein the native drilling cuttings might be sized larger for better conductivity or smaller for strength ([0023]). Although silent to wherein the native drilling cuttings “have a D50 of not greater than 90 microns” and “a volume density maxima that is not greater than 400 microns,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a drilling cuttings size and volume density as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Agapiou et al. (US 2019/0241789) teaches a hydrofracturing slurry comprising drilling cuttings. 	Prasad et al. (US 2018/0202263) teaches a hydrofracturing slurry comprising drilling cuttings. 	Hill et al. (US 4,595,422) teaches an apparatus and method for separating drilling cuttings from drilling fluids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674